UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1745


MARIE KETY DUPLESSY,

             Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General of the United States,

             Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 19, 2018                                         Decided: May 11, 2018


Before MOTZ, KEENAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville, Maryland, for
Petitioner. Chad A. Readler, Acting Assistant Attorney General, Linda S. Wernery,
Assistant Director, Gerald M. Alexander, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marie Kety Duplessy, a native and citizen of Haiti, petitions for review of an order

of the Board of Immigration Appeals (Board) dismissing her appeal from the

Immigration Judge’s denial of her requests for asylum, withholding of removal, and

protection under the Convention Against Torture. We have thoroughly reviewed the

record, including the transcript of Duplessy’s merits hearing and all supporting evidence.

We conclude that the record evidence does not compel a ruling contrary to any of the

agency’s factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that substantial

evidence supports the Board’s decision, INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

       Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Duplessy (B.I.A. May 18, 2017). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                      PETITION DENIED




                                            2